12‐3265
          Zheng v. Holder
                                                                                               BIA
                                                                                       A078 221 280

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A
     DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1               At a stated term of the United States Court of Appeals for the Second
 2        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3        Square, in the City of New York, on the 11th day of September, two thousand
 4        thirteen.
 5
 6        PRESENT:
 7                   RICHARD C. WESLEY,
 8                   GERARD E. LYNCH,
 9                   CHRISTOPHER F. DRONEY,
10                         Circuit Judges. 
11        _____________________________________
12
13        YU GUAN ZHENG,
14                 Petitioner,              
15
16                           v.                                12‐3265
17                                                             NAC
18        ERIC H. HOLDER, JR., UNITED STATES 
19        ATTORNEY GENERAL, 
20                   Respondent.
21        _____________________________________
22
23        FOR PETITIONER:                      Mouren Wen, New York, New York.
24
25
 1   FOR RESPONDENT:                  Stuart F. Delery, Acting Assistant Attorney
 2                                    General, Civil Division; M. Jocelyn Lopez
 3                                    Wright, Senior Litigation Counsel; Margot L.
 4                                    Carter, Trial Attorney, Office of Immigration
 5                                    Litigation, United States Department of Justice,
 6                                    Washington, D.C.
 7
 8         UPON DUE CONSIDERATION of this petition for review of a Board of

 9   Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED,

10   AND DECREED, that the petition for review is DENIED.

11         Petitioner Yu Guan Zheng, a native and citizen of China, seeks review of a

12   July 27, 2012 decision of the BIA denying his motion to reconsider the denial of

13   his motion to reopen his removal proceedings.  In re Yu Guan Xheng, No. A078

14   221 280 (B.I.A. July 27, 2012).  We assume the parties’ familiarity with the

15   underlying facts and procedural history in this case.

16         As Zheng timely petitioned for review of only the BIA’s denial of his

17   motion for reconsideration of its earlier denial of his motion to reopen, we are

18   precluded from considering the merits of the underlying motion to reopen and

19   removal proceedings.  See Jin Ming Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir.

20   2006).  We have reviewed the denial of Zheng’s motion to reconsider for abuse of

21   discretion.  See id.; Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005).  A motion to



                                                2
 1   reconsider must “specify the errors of law or fact in the [challenged BIA decision]

 2   and [] be supported by pertinent authority.”  See 8 U.S.C. § 1229a(c)(6); 8 C.F.R.

 3   § 1003.2(b)(1); Ke Zhen Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 90 (2d Cir. 2001).

 4          On appeal, Zheng has not challenged the BIA’s dispositive finding that he

 5   did not show changed country conditions necessary to excuse the untimely filing

 6   of the motion to reopen.  A motion to reopen must be filed with the BIA no later

 7   than 90 days after the date on which the final administrative decision was

 8   rendered, see 8 U.S.C. § 1229a(c)(7)(A), (C); 8 C.F.R. § 1003.2(c)(2), unless it is

 9   “based on changed country conditions arising in the country of nationality . . . if

10   such evidence is material and was not available and would not have been

11   discovered or presented at the previous proceeding,”  8 U.S.C.

12   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).  

13          Here, Zheng asserted in his motion to reopen that he has become a

14   practitioner of Falun Gong.  Such a conversion constitutes changed personal

15   circumstances, not changed country conditions, and is therefore insufficient to

16   excuse the untimely filing of his motion to reopen.  See Wei Guang Wang v. BIA,

17   437 F.3d 270, 273‐74 (2d Cir. 2006) (noting that “self‐induced change[s] in

18   personal circumstances” do not suffice to demonstrate changed country

                                                   3
 1   conditions).  The agency’s finding that conditions in China for Falun Gong

 2   practitioners has not changed is supported by the record.  See Matter of S‐Y‐G, 24

 3   I&N Dec. 247, 258 (B.I.A. 2007).  Accordingly, the agency did not abuse its

 4   discretion in denying Zheng’s motion to reopen as untimely. 

 5         Zheng’s additional arguments are without merit.  While Zheng asserts that

 6   the BIA erred in declining to reconsider its finding that Zheng’s evidence failed

 7   to show that he would face harm on account of his new Falun Gong practice, the

 8   weight accorded to various pieces of evidence lies largely within the agency’s

 9   discretion, see Xiao Ji Chen v. United States Dep’t of Justice, 471 F.3d 315, 342 (2d

10   Cir. 2006).  The agency did not abuse its discretion by according little weight to

11   unsworn statements from interested parties.  See Matter of H–L–H & Z–Y–Z–, 25 I.

12   & N. Dec. 209, 215 (B.I.A. 2010), revʹd on other grounds by Hui Lin Huang v. Holder,

13   677 F.3d 130 (2d Cir. 2012). 

14         For the foregoing reasons, the petition for review is DENIED.  As we have

15   completed our review, the pending motion for a stay of removal in this petition is

16   DENIED as moot.

17                                            FOR THE COURT: 
18                                            Catherine O’Hagan Wolfe, Clerk
19




                                                 4